Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
	Applicant first argues that Lemson fails to teach “wherein the first set of the at least two remote radio heads and the second set of the at least two remote radio heads are disjoint sets of radio heads using different disjoint sets of uplink carriers to serve the first wireless device and the second wireless device, respectively” as recited in amended claims 1, 9, and 18, indicating that the two groups of RRUs in Lemson are “disjoint sets” using different sets of “disjoint uplink carriers.”  The examiner respectfully disagrees.
	Regarding the disjoint sets of radio heads and uplink carriers, as previously cited in the recent office action, Lemson discloses groups of RRUs that can be configured to receive and/or reject uplink signals on specific carriers (Lemson - Col. 8 lines 63-67, note RRU1 and RRU3 are configured to receive uplink signals within the Carrier 2 bandwidth, whereas RRU2 and RRU4 are both configured to reject uplink signals within the Carrier 2 bandwidth).  Additionally, Lemson discloses that the digital down converters present in the RRUs can be dynamically software-configured to correspond to desired signal format(s) present at the receive antenna ports at the respective RRUs, which are selected based on the desired uplink band(s) (i.e., carriers) to be processed and filtered (Lemson - Col. 8 lines 48-55).  Thus, the previously cited two groups of RRUs (RRU3 and RRU1 vs. RRU2 and RRU4) merely represents an example embodiment; it would have been obvious to one of ordinary skill in the art to configure the RRUs of Lemson such that RRU3 and RRU1 receive uplink signals on carriers that do not overlap with the carriers that RRU2 and RRU4 receive uplink signals on, achieving the desired result.

	Applicant further argues that Lemson fails to teach “applying a configuration such that the at least two remote radio heads of the first set refrains from contributing on a first channel with uplink signals on the second uplink carrier and that the at least two remote radio heads of the second set refrains from contributing on the first channel with uplink signals on the first uplink carrier” as recited in amended claims 1, 9, and 18, indicating that Lemson does not disclose RRU1 and RRU3 rejecting any uplink signals on any carriers utilized by RRU2 or RRU4.  The examiner once again respectfully disagrees.
	As previously cited in the recent office action and discussed above, Lemson discloses groups of RRUs that can be configured to receive and/or reject uplink signals on specific carriers (Lemson - Col. 8 lines 63-67, note RRU1 and RRU3 are configured to receive uplink signals within the Carrier 2 bandwidth, whereas RRU2 and RRU4 are both configured to reject uplink signals within the Carrier 2 bandwidth).  Lemson further discloses that the digital down converters present in the RRUs can be dynamically software-configured to correspond to desired signal format(s) present at the receive antenna ports at the respective RRUs, which are (Lemson - Col. 8 lines 48-55).  Thus, the previously cited RRU2 and RRU4 configured to reject uplink signals within the carrier 2 bandwidth merely represents an example embodiment; it would have been obvious to one of ordinary skill in the art to configure a portion of the RRUs (not limited to the two cited groups) of Lemson to reject uplink signals on carriers used by specific RRUs, achieving the desired result.
	Furthermore, the claim language in amended claims 1, 9, and 18 does not recite radio heads “refraining from contributing/rejecting any uplink signals on any carriers” utilized by other radio heads, as only a first channel, first uplink carrier, and second uplink carrier are recited.  Therefore, Lemson still teaches “applying a configuration such that the at least two remote radio heads of the first set refrains from contributing on a first channel with uplink signals on the second uplink carrier and that the at least two remote radio heads of the second set refrains from contributing on the first channel with uplink signals on the first uplink carrier” as recited in amended claims 1, 9, and 18.
	Applicant further argues that Lemson fails to disclose “the at least two remote radio heads of the first set refrains from contributing on a second channel with uplink signals on the second uplink carrier and that the at least two remote radio heads of the second set refrains from contributing on the second channel with uplink signals on the first uplink carrier” as recited in dependent claims 3 and 11.  The examiner once again respectfully disagrees.
	The claim is interpreted and rejected for the same reasons as indicated above, as the claim contains substantially similar subject matter as recited in independent claims 1 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUY D VU/Supervisory Patent Examiner, Art Unit 2461